Citation Nr: 0308073	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  98-07 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for post-traumatic stress disorder (PTSD) prior to 
September 28, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD on and after September 28, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945 and from May 1951 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO granted entitlement to service connection 
for PTSD and assigned a 10 percent evaluation, effective from 
the date the claim was filed on June 13, 1997, the date of 
claim.  The veteran filed a timely appeal.

In a February 2000 hearing officer's decision, the RO 
increased the veteran's PTSD disability from a 10 percent 
rating to 30 percent disabling, effective from September 28, 
1998. The veteran continued to disagree with the assigned 
rating and the case was then forwarded to the Board for 
appellate review.

In a decision dated in August 2000, the Board denied an 
evaluation in excess of 10 percent for PTSD prior to 
September 28, 1998 and in excess of 30 percent for PTSD 
thereafter.  

The veteran appealed the Board's denial of entitlement to an 
increased rating for PTSD to the United States Court of 
Appeals for Veterans Claims (CAVC), which, in an Order dated 
in October 2001, granted a Secretary's Motion for Remand and 
returned this matter to the Board.  The Secretary's Motion 
found that a remand was necessary for the purpose of allowing 
reajudication under the provisions of the Veteran's Claims 
Assistance Act  (VCAA) Pub. L. No. 106-475, 114 Stat. 2096, 
which was signed into law on November 9, 2000.  

The Secretary's motion pointed out a decision issued by the 
CAVC subsequent to the Board's August 2000 denial that 
determined that all provisions of the VCAA were potentially 
applicable to all claims for VA benefits and that the CAVC 
could not determine in the first instance the specific 
applicability of a claim in the first instance.  A remand was 
necessary to make such a determination.  See Holliday v. 
Principi, 14 Vet. App. 280, 284-286 (2001.)  

In granting the Secretary's motion for reajudication under 
the VCAA, the CAVC denied appellee's cross motion that sought 
additional instructions to be included in the remand order.  
The CAVC is noted to have deferred consideration on the 
appellee's motion to consider whether the Board provided 
adequate reasons and bases in its decision.   

Subsequent to the granting of the Secretary's motion, this 
matter was returned to the Board, which undertook further 
development of evidence, and this matter is now returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Since the time of initial entitlement the veteran's PTSD 
has been shown to cause long standing symptoms that more 
closely resemble those which result in occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the veteran, 
the criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record reflects that the veteran was a 
prisoner of war (POW) from August 1944 to April 1945.  

A review of the service medical records discloses they are 
negative for any evidence of a psychiatric disorder.

The veteran filed a claim of entitlement to service 
connection for PTSD on June 13, 1997.

Upon VA psychiatric examination in August 1997, the veteran 
indicated that he had recently written an account of his 
wartime experiences, and that this had stirred up old 
memories and emotional responses for the first time.  
Problems with a recent seizure disorder occurring in March 
1997 were noted.  He recalled intermittent dreaming about his 
inservice experiences since the mid 1940s.  His wife stated 
that he was physically active (e.g., kicking of his feet) 
during these dreams.  He thought that his dreams were quite 
chaotic, and he was left feeling fearful.  A history of 
hypervigilance and startle response was reported.  His wife 
indicated that he was hypervigilant while eating at 
restaurants over the years.  However, he was also noted to 
have been attendant to his family.  He was distressed over 
the loss of his hearing in the upper registers.  

Since March 1997 he had had more frequent thoughts and 
emotions about his wartime experience in a way that had not 
been in earlier years.  He was noted to have coped with his 
wartime experience by writing things down, but he still had 
ongoing distress.  His wife indicated that he refused to talk 
about his time in service during the first four years of 
their marriage, but that he was able to talk more about his 
experiences later on, but not to a major extent.  His wife 
indicated that over the last three years, he had become 
easily tearful.

On mental status examination the veteran seemed of average to 
above average intelligence and quite bright and alert.  He 
did not appear to be hypervigilant and was oriented times 
three.  He was aware of current events.  Serial subtraction 
was slow but accurate.  His memory was intact.  There were 
mostly good abstract responses to proverb interpretations, 
but one was poor. The examiner diagnosed PTSD with a GAF 
scale score of 62.  The examiner opined that the veteran's 
crying spells were more related to physical problems than to 
specific wartime memories.

A VA neurological examination of August 1997 addressed 
problems with a seizure disorder in depth.  This examination 
noted episodes of confusion, such as an October 1995 incident 
in which he got lost trying to pick up a pizza.  His wife 
indicated that when he finally returned home, he was very 
agitated and seemed somewhat child-like and nervous.  

Service connection for PTSD was granted by the RO upon rating 
action in September 1997, and a 10 percent rating was 
assigned, effective from June 13, 1997, the date the 
veteran's claim was received.

VA psychiatric treatment records from September 1998 through 
May 1999 and a private physician's January 1999 statement 
were added to the record at a February 2000 personal hearing 
(summarized below).  These records include a VA psychiatric 
consultation report on September 28, 1998.  At that time, the 
veteran reported short-term memory loss.



The physician noted that the veteran did not appear to have 
any noticeable deficits in conversation, and his higher 
cognitive functions did not appear impaired.  He admitted to 
having a good long-term memory.  While he did not describe 
himself as depressed, his wife felt that he had been 
depressed for most of the summer months.  Mental status 
examination showed that he appeared younger than his stated 
age.  He was described as neat, casually dressed, and with 
clear speech and the ability to abstract.  His short and long 
term memory appeared grossly intact as did his judgment and 
insight.  His mood was cheerful, but he was tearful when 
describing his hearing difficulties.  The assessment was 
PTSD.  Physical problems included hearing loss, arthritis, 
hiatal hernia, and a seizure disorder.  His GAF scale score 
was 49.

VA records reflect that on November 23, 1998, the veteran 
discussed his problems, which partly related to his 
inactivity at home where he was taking care of his wife and 
his hearing loss.  Medication was prescribed.  Memory testing 
on January 19, 1999, was within normal limits for the 
veteran's age group.  He talked about his hearing loss, but 
was otherwise fully oriented, pleasant, cooperative, and 
displayed good grooming.  He also discussed ways that he was 
able to avoid intrusive thoughts about World War II.  
Frequent intrusive thoughts were noted on February 1, 1999. 
The veteran reportedly was "reexperiencing problems in the 
last few years."

A March 26, 1999 note indicates that depression screening was 
positive.  No other details were provided.  These records 
also reflect that the veteran did not take the medication 
prescribed, and the prescription was discontinued.

A private neurologist, JAJ (initials), Ph.D., M.D., reported 
in January 1999 that he saw the veteran for his seizure 
disorder.  It was noted that he was oriented with no memory 
deficits, but he deferred the actual psychiatric diagnosis to 
a qualified psychiatric/neuropsychologist.

At a RO personal hearing in February 2000, it was indicated 
that the veteran was unable to work around other people.  
Even with the most mundane tasks, he lost concentration and 
often did not complete the tasks.  His social life was 
somewhat isolated even among his own family.  He stated that 
he did not watch violence on television as it caused him 
distress.  His wife testified as to his tearfulness.  
Testimony was provided that he was not able to cope with 
problems that confronted him as well as he once had.  He 
indicated that he had begun outpatient treatment at the VA 
facility for his psychiatric symptoms.  While he had been 
prescribed medication, he had not taken it.

A hearing officer in February 2000 assigned an increased 
rating of 30 percent, effective from September 28, 1998.

Additional evidence was obtained after the October 2001 CAVC 
decision that remanded the Board's August 2000 decision for 
application of the VCAA.  

Evidence obtained subsequent to this remand includes an April 
2002 VA special neurological examination report.  The veteran 
was noted to be retired, having worked as an engineering 
supervisor up to 1983.  He was married and lived with his 
wife.  A detailed history of his experiences of being shot 
down in an airplane and his experiences in captivity was 
given.  His wife related that he was very quiet and would not 
talk about his war experiences.  A history of seizures was 
also given, with grand mal seizure in 1997 and some 
confusional episodes a year earlier.  His wife said that over 
the past several months she noticed that he had occasional 
staring spells, during which he would be nonresponsive to 
conversation.  These "spells" would resolve a few minutes 
later, although they sometimes left him confused for a day or 
two later.  At baseline, he was noted to have developed some 
confusion and forgetfulness and difficulties with his memory.  

His wife indicated that she sometimes had to remind him 
several times to do tasks such as retrieve items from the 
garage or he would forget to obtain all the objects she 
requested.  The examination went on to address some 
neurological problems involving his hands that caused 
difficulties using utensils.  

His wife observed that within the last month he would lose 
his temper when he had difficulties using his hands and he 
would throw and kick things that he dropped.  The remainder 
of the neurological examination addressed neurological 
residuals of a head injury and problems with his extremities.

The report of an April 2002 VA psychiatric examination 
reflects that the veteran gave a history of not having been 
hospitalized since his last VA examination.  He had stopped 
attending psychotherapy sessions due to a conflict with the 
psychiatrist.  He was noted to be retired from the FAA since 
1983.  He was said to have been experiencing difficulty with 
memory and motivation at the time he retired.  A history of 
exposure to environmental factors during the service such as 
toxic fume inhalation, malnutrition and beating about the 
head was noted to have possibly predisposed him to memory 
impairment.  He continued to be bothered by memory loss, yet 
still experienced flashbacks and intrusive memories of his 
POW experience.  A particular trigger was anything that had 
to do with aerial encounters or exploding shells.  

His wife said that he had always had bad dreams throughout 
the marriage that would cause him to toss, turn and kick.  
More recently she thought his nightmares had increased as 
there had been increased movement and he had struck her in 
his sleep as recently as the previous Saturday night.  His 
wife said that occasionally when he had these memories or 
flashbacks he would start to tell her of experiences, then 
would become withdrawn and shut up in the middle of the 
story.  He would cry almost every day when saying grace 
before meals.  His wife recalled a few years back when he was 
at a restaurant and saw some children who refused to eat 
their food, he broke into tears because he did not want 
anyone to waste food.  

This was a consequence of his having been almost totally 
without food for a long time as a POW.  He raised his 
children very sternly not to waste food.  He was noted to get 
very angry in the past when driving according to his wife.  
The veteran himself could not recall this.  His wife thought 
that his condition had worsened in recent months and that he 
sometimes would not shower for two to three days.  

He seemed less patient and their verbal arguments increased.  
His wife also indicated that he had a rather severe startle 
reaction and that one time when he did not hear her 
approaching from behind, he impulsively struck her.  

On mental status examination, he appeared younger than his 
stated age.  It was apparent he was never quite sure of some 
of his answers.  He was fully oriented but had considerable 
difficulty doing serial sevens.  He could name the presidents 
only going back to Clinton.  His wife related that he forgot 
to pick up specific items she requested from the garage.  She 
also related the incident of his getting lost to pick up a 
pizza and panicked.  She said when he returned he was 
tremulous and crying about his confusion.  He was not able to 
abstract on similarities and proverbs.  He did not appear to 
suffer any language dysfunction.  He had no history of 
alcohol or substance abuse.  He had never been suicidal.  He 
gave no history of hallucinations or delusions.  

In summary the veteran's PTSD symptoms appeared to have been 
a source of serious impairment for many years.  He had many 
flashbacks and nightmares.  Recently they had caused an 
increase in disturbance and increase of depression.  He cried 
saying prayers before meals.  He was reminded of his POW 
experience at mealtime and by any items on the news that have 
to do with aerial encounters or shells.  His wife had to 
screen newspapers so he would not read about war and he would 
likewise leave the room during the TV news and only return to 
watch weather and sports.  In addition his cognitive function 
was slipping and he had decreased ability to concentrate and 
with memory.  His cognitive dysfunction was felt to be 
related to injuries he sustained at the time of capture and 
while a POW.  At this time they did not seem sufficient to 
render him unable to handle his affairs.

The diagnosis in the April 2002 VA psychiatric examination 
was PTSD.  The veteran was also diagnosed with cognitive 
disorder not otherwise specified, likely related to military 
injuries, toxic inhalations and malnutrition.  His GAF due to 
PTSD with serious emotional impairment was 45.  His overall 
GAF was also 45.  

The additional evidence also consists of a report of a VA 
examination conducted on February 11, 2003.  The examiner 
noted that the claims file was not available for review, but 
also that the purpose of the examination was to ascertain the 
current severity of the veteran's PTSD.  The interview of the 
veteran lasted for one and one-half hours.  The examiner 
indicated that he reviewed previous psychiatric and 
neurological examinations dated in April 2002.  The examiner 
noted the veteran's history of having served in combat aboard 
a B-17 and of being wounded in combat as well as a POW after 
his plane was shot down over Germany.  

Currently he was noted to be a widower, with his only 
marriage noted to have lasted 56 years.  His wife had 
recently died and he presently had no significant other.  He 
lived with his daughter and had a good relationship with her.  
His attitude towards social interactions was that he 
preferred to be alone.  Overall, his social support seemed 
good for every day needs but was limited with his peers.  He 
reported a dislike of socializing and described himself as 
"shutting myself in."  He did attend church and his hobbies 
included reading and working crossword puzzles.   

The veteran's most recent stressor was described as the loss 
of his wife.  He denied having any legal problems or 
significant substance abuse history.  His recent medical 
history was noted to be significant for a number of 
significant medical problems including carpal tunnel 
syndrome, asthma, reflux, convulsions, high blood pressure, 
significant hearing and memory deficits.  He reported several 
symptoms that were distressing including significant memory 
loss for recent events, reflux, intrusive memories, intrusive 
thoughts, loss of memory for significant events, 
irritability, anger outburst, concentration problems and 
hypervigilance.  He was noted to have had treatment for his 
service-connected psychiatric disability, including 
medication and outpatient care.  He did not have a history of 
hospitalization for mental or emotional problems.  

On mental status examination he was noted to be dressed 
casually and of average build and height.  He was well 
groomed and appeared younger than his stated age.  His 
posture was good during the examination and he had good eye 
contact.  He was very cooperative.  He appeared quite 
agitated as his legs were constantly moving.  

He did report feeling anxious at times.  His mood was 
described as frustrated.  He did display a full range of 
affect.  His speech was of normal rate and rhythm.  His 
thought processes were rather circumstantial and irrelevant 
at times.  It was hard to get specific information from him 
at times.  He denied any suicidal or homicidal ideas or 
intent.  He also denied any delusions or hallucinations.  

He was oriented to person, place and situation.  He was 
generally oriented to time, but did report it was night on 
February 11.  He was able to repeat six digits forward and 
four digits backwards.  When given a task that required 
sustained attention, he was unable to complete it.  He forgot 
where he was on several occasions.  He was unable to complete 
more than two trials of the serial sevens task.  His fund of 
knowledge was considered lower than would be expected for his 
accomplishments, but he did display an ability to think 
abstractly when completing an interpretation of proverbs.  

His memory was somewhat impaired for remote information 
although he did display good memory for current events.  His 
immediate retention of new information was within normal 
limits although it was very poor when a delayed recall task 
was implemented.  When he was given cues, it helped some, 
although he was still unable to give correct responses.  His 
judgment appeared good, although his insight was very limited 
and he appeared to be in denial about many of his symptoms 
although he tried to look for the positive.  

The PTSD assessment noted the numerous traumatic events 
experienced in service, including being placed on a forced 
march as a POW.  His response included intense fear and 
helplessness.  His combat and POW time was persistently 
reexperienced.  There were times in which he felt he was 
there again.  He exhibited persistent avoidance of stimuli 
associated with combat and numbing of general responsiveness 
as indicated by efforts to avoid people that reminded him of 
those events, inability to recall important aspects of his 
traumas and feeling detached from others at times.  

The veteran reported persistent symptoms of increased arousal 
that did not occur before the trauma and included 
irritability and outbursts of anger difficulty concentrating, 
hypervigilance and exaggerated startle response.  The 
duration of the disturbance had been since World War II.  The 
disturbance was said to cause clinically significant distress 
in his social functioning.  The veteran was noted to be 
retired and 85 years old.  He would be unable to work due to 
his memory and hearing problems.  

The examiner's impression was that the veteran tended to 
minimize his symptoms as evidenced by information obtained 
from his daughter.  For example, he reported sleeping well.  
His daughter reported to the contrary, that he had fitful 
sleep all his life, including a period of time in which he 
actually struck and bruised his wife during his sleep.  He 
continued to reexperience his POW experiences.  The 
minimizing of symptoms was noted to be confirmed in the 
previous VA examination, by JB, Ph.D. as he was able to 
interview the wife and obtained information that confirmed 
the PTSD diagnosis.  However, the veteran's wife was now 
deceased.  He was also said to withdraw from others and 
become very irritable.  During the examination he was noted 
to be very restless and appeared anxious.  He also was 
showing memory loss in excess of that which would be 
expected.  Prognosis for improvement in his psychiatric 
condition and impairments in functioning was fair to poor.  

The diagnostic impression was PTSD, chronic, severe.  His GAF 
was 50.  He was unemployable due to memory and hearing loss.  
He was recommended as competent for VA purposes as capable of 
managing his benefits in his own best interests.   


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  In assessing the degree of disability of a service-
connected disability, the disorder is viewed in relation to 
its whole history.  38 C.F.R. § 4.1, 4.2.  The determination 
of whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed. Id.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time, based on the facts found, a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (2002); 38 C.F.R. § 4.2 (2002).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2002).  
These criteria contemplates that a 10 percent disability 
evaluation should be assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).



A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.
According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a) (2002).  

In addition, the evaluation must be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment. 38 C.F.R. § 4.126(b) (2002).  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.


Scores ranging from 21 to 30 reflect behavior considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits if an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  



Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  All available service medical records have been 
obtained, and the veteran has not alleged that additional 
service medical records exist that have not been associated 
with the claims file.  

The Board initially denied this claim in August 2000.  The 
veteran's appeal resulted in the CAVC's remanding this matter 
in October 2001 for further development and consideration 
under the VCAA.  The Board complied with the CAVC's remand 
instructions by initiating further development.  In a 
February 2002 it sent the veteran a letter which advised the 
veteran of the CAVC's action and provided him a copy of the 
CAVC's remand and pertinent pleadings which addressed the 
VCAA. 

It sent the veteran a letter in October 2002 which advised 
him of the actions taken and requested the veteran to name 
all VA and private medical providers who treated his PTSD 
since June 1999.  He did not respond to this request.  A 
March 2003 letter advised him as to new and specific evidence 
it was considering and again afforded him the option to 
submit additional evidence.  

VA examinations were conducted, and copies of the reports 
were associated with the file.  

In the September 1997 rating decision, the RO notified the 
veteran of the evidence that is necessary to substantiate his 
claim.  In addition, the RO informed him in the February 1998  
Statement of the Case and March 2000 Supplemental Statement 
of the Case of the information, medical evidence, or lay 
evidence necessary to support his claim.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by VA or by the veteran, and 
there is no specific evidence to advise him to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In any event, any deficiencies in the duties to notify and to 
assist constitute harmless error, and are not prejudicial to 
the appellant in view of the fully favorable determination as 
further addressed below.


Increased Evaluation

Initially, the Board observes that the evidence of record 
provides a very mixed picture of the veteran's PTSD and the 
extent to which it impairs his social and industrial 
functioning.  A review of the record discloses that at first 
glance there appeared to be no evidence of symptoms meeting 
the criteria for a rating in excess of 10 percent prior to 
September 28, 1998.  As noted above, the VA examination in 
August 1997 reflects that the veteran was bright and alert, 
and he did not appear hypervigilant and was oriented times 
three.  No memory problems were identified.  PTSD was 
diagnosed and the GAF score of 62 reflects the examiner's 
assessment that the veteran was generally functioning pretty 
well and had some meaningful interpersonal relationships with 
some mild symptoms.

Likewise, the report from the September 28, 1998 visit for 
complaints of memory loss, the veteran did not outwardly 
reveal serious symptoms.  He not describe himself as 
depressed, despite observations from his wife that he had 
been depressed for most of the summer months.  Mental status 
examination showed that he appeared younger than his stated 
age.  He was described as neat, casually dressed, and with 
clear speech and the ability to abstract.  His short and long 
term memory appeared grossly intact as did his judgment and 
insight.  

His mood was cheerful, but he was tearful when describing his 
hearing difficulties.  However, despite these outward 
appearances, the examining physician assigned a GAF scale 
score of 49.  This represents serious symptoms and in stark 
contrast to his outward complaints.  

Subsequently dated records through May 1999 reflect that the 
veteran continued to be seen for psychiatric complaints, but 
memory testing was normal, and in January 1999, he was 
described as fully oriented, pleasant, cooperative, and 
displayed good grooming.  

However, there is other evidence of record suggesting that 
the veteran's PTSD has for a long period of time resulted in 
far more severe symptoms than those endorsed beginning in 
1997.  The evidence reflects that the veteran has apparently 
greatly minimized the severity of symptoms for a long time, 
encompassing the findings of these previous examinations and 
treatment records.  

The most probative evidence in this case are the reports from 
the most recent VA psychiatric examinations done in April 
2002 and February 2003.  Most notably the February 2003 
examination involved a very lengthy interview of an hour and 
a half as well as review of the April 2002 examinations.  The 
examinations both provided opinions that the veteran's PTSD 
symptoms were quite severe and that symptoms of this severity 
had been quite long standing.  Both examinations suggest that 
the veteran minimized his symptoms and that his family 
members tended to show a clearer picture of them.  

The veteran's wife who was alive in April 2002 provided great 
detail as to the extent of his symptoms, in that she noted an 
extreme startle reaction (striking her when she approached 
from behind), profound emotional reactions to triggers 
(crying daily during mealtime prayers due to reminders of the 
time he was starving) and persistent severe nightmares that 
caused physiological reactions.  

His wife in April 2002 and in earlier records also noted that 
he would fly into rages at times and would go out of his way 
to avoid reminders to the extent that he was unable to watch 
or read the news.  Socially, he was said to be isolated, even 
from his own family, although his family structure appears to 
have been strong and very protective of him.

The February 2003 VA examination likewise reflects the 
opinion that the veteran had very severe PTSD symptoms for a 
long period of time.  The veteran tended to minimize his 
symptoms according to this examiner.  For example, he claimed 
to sleep well but his daughter with whom he now lived, 
reported that he had long standing fitful sleep.  He showed 
outward appearances of nervousness and agitation, as his legs 
were noted to be moving during the examination.  He was now 
described as "shut in" and reported a dislike of 
socializing in general except for church.  The examiner 
described the veteran as exhibiting persistent avoidance of 
stimuli and increased arousal that caused clinically 
significant distress in his social functioning.  
Occupationally, he was retired and 85 years old, and unable 
to work due to memory and hearing problems.  He demonstrated 
memory loss and cognitive problems during both the 2002 and 
2003 examinations, which were believed to be due to head 
trauma and other injuries and deprivations during his POW 
experience.

The April 2002 and February 2003 examinations reflect GAF 
scores of 45 and 50 respectively, which, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV) is indicative of 
serious social and occupational functioning (e.g., no 
friends, unable to keep a job). 

The extent of the veteran's social and industrial impairment 
resulting from PTSD is discussed in greatest detail in the 
April 2002 and February 2003 reports.  Given this evidence, 
the Board finds that the veteran's degree of social and 
occupational impairment clearly meets the criteria for at 
least a 70 percent, but are of such an extent that with 
application of reasonable doubt, they appear to more closely 
resemble the specific symptoms resulting in total impairment 
of social and industrial functioning outlined in the criteria 
for a 100 percent evaluation under Diagnostic Code 9411.  
38 C.F.R. § 4.7.  
Furthermore, with consideration of the findings of the two 
most recent examinations, the Board finds that it is more 
likely than not that the veteran's symptoms were of this 
severity dating back to the time of initial entitlement, due 
to his tendency to minimize symptoms.  

As noted above, in a claim placed in appellate status by 
disagreement with the original or initial rating award, as is 
the case herein at issue, separate compensable evaluations 
must be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal. Fenderson, supra.

In this case, the RO has determined that the evidence shows 
that the severity of the veteran's PTSD increased in severity 
as of the date of the September 28, 1998, report.  The RO, 
noting the examiner at that time assigned a GAF score of 49 
while the August 1997 examiner assigned a score of 62, held 
that the September 28, 1998, examination report first showed 
that the veteran's symptoms met the criteria for a 30 percent 
rating.  Thus, it does appear that the RO applied staged 
ratings in considering this claim.  Fenderson, supra.

However, as the Board has determined that the veteran's 
symptoms meet the criteria for a 100 percent disability 
dating back to initial entitlement, there is no need for 
further consideration of staged ratings.


ORDER

Entitlement to a 100 percent initial evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

